                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               FLORENCE DIVISION

Larry Blakney,                         )           Case No. 4:18-cv-03067-DCC
                                       )
                    Plaintiff,         )
                                       )
v.                                     )                       ORDER
                                       )
Officer Williamson and Officer Stokes, )
                                       )
                    Defendants.        )
________________________________ )

       This matter is before the Court on Plaintiff’s Complaint alleging violations of his

civil rights pursuant to 42 U.S.C. § 1983. ECF No. 1. In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was referred to United

States Magistrate Judge Kevin F. McDonald for pre-trial proceedings and a Report and

Recommendation (“Report”). On November 16, 2018, the Magistrate Judge issued a

Report recommending that the Complaint be summarily dismissed. ECF No. 7. Plaintiff

was advised of his right to file objections. Plaintiff failed to file objections to the Report,

and the time to do so has lapsed.

       The Magistrate Judge makes only a recommendation to this Court.                    The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or
recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the recommendation of

the Magistrate Judge. This action is DISMISSED without prejudice and without issuance

of service of process.    The Court has not provided an opportunity for amendment

because, as noted in the Report, the defects identified in the Complaint cannot be cured

by amendment. See generally Goode v. Cent. Virginia Legal Aid Soc'y, Inc., 807 F.3d

619, 623 (4th Cir. 2015); Domino Sugar Corp. v. Sugar Workers Local Union, 10 F.3d

1064, 1066 (4th Cir. 1993).

              IT IS SO ORDERED.

December 13, 2018                                       s/ Donald C. Coggins, Jr.
Spartanburg, South Carolina                             United States District Judge


                                NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                             2
